EXHIBIT A
EXHIBIT B
02/15/2019                                            Berks County Civil Court Docket Summary
                                                             Docket Number: 18 19948

Judge: Jeffrey K. Sprecher, J.                               Filed: 12/14/2018
SubType: Complaint
                                                                                                             Attorney(s)
BELLINA, PAUL                                                                                                McDonough, Sean
    *** VS ***
TILDEN RECREATIONAL VEHICLES LLC                                                                             Willan, Paige M.
  DBA BOAT N RV

Date             Summary
12/14/2018       Contract - Buyer Plaintiff - in excess of $50,000.00 plus...

01/03/2019       Sheriff's Service of Complaint and Notice upon Deft Tilden Recreational Vehicles (Boat N RV) by handing to David
                 Rosco/APIC on 1/2/19
01/25/2019       Order of 1/23/19-All parties, including insurance adjusters, if applicable, appear on 9/4/19 @ 10:30 a.m. for a
                 scheduling/settlement/status conference. Copies and notice sent 1/25/19.
01/25/2019       Deft's Notice of Removal to United States Disrict Court for the Eastern District of PA with cert of service




                                                                                                                                    Page 1 of 1
EXHIBIT C
EXHIBIT 1
EXHIBIT 2
